Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 6-14 in the reply filed on 03/16/2021 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Hence, Claims 1-5 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-16 are pending.  Claims 6-14 are presented for this examination.  Claims 1-5 and 15-16 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/18/2019, 09/06/2019 and 07/08/2020and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 6 recited “parts by weight” is unclear as to whether “by weight” refers to absolute weight ratio or relative weight ratio to each component.  Applicant is required to amend instant claim 6 to clearly define meaning of “parts by weight”.
As a result of rejected claim 6, all dependent claims are also rejected under the same statue. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim Rejections - 35 USC § 102
Claim(s) 6, 8, 9, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masui (US 5,565,272).
As for claim 6, Masui discloses a grain oriented silicon steel sheet having excellent primary film properties.  The primary glass film formed during secondary recrystallization annealing is composed mainly of forsterite (Mg2SiO4) and an oxide containing Al, mainly of spinel (MgAl2O4) or Al and Si, mainly of cordierite (MgO2Al4Si5O18) and/or sapphrine (Mg4Al10Si2O23). (Abstract)
Hence, cordierite (MgO2Al4Si5O18) and/or sapphrine (Mg4Al10Si2O23) suggests presence of Al-Si-Mg composite as required by instant claim 6.
Regarding claimed Al-B compound, it is a resulting effect of boron compound diffuses into the oxide layer inside the substrate and reacts with aluminum to form an Al-B compound in view of instant application PGPUB paragraph [0055]).
Masui discloses presence of B-based compound and diffusion of Al (Col 9 lines 15-35).  Hence, instant claimed Al-B compound is expected absent evidence of the contrary.
As for claim 8, presence of forsterite (Mg2SiO4) and an oxide containing Al, mainly of spinel (MgAl2O4) suggests instant claimed Mg-Si composition and Al-Mg composite.
As for claim 9, it is rejected for the same reason set forth in the rejection of claim 6 regarding claimed Al-B compound.
As for claim 10, Masui discloses presence of oxide layer Al2O3, (Col 9 line 52) formed from the interface between the coating and the substrate to the inside of the substrate.

As for claim 14,  Masui’s electrical steel sheet comprises overlapping Al 0.01-0.065%, Si 2-5%,  N 0.004-0.065%, C 0.003% or less, Mn 0.15% or less,  balance of Fe and unavoidable impurities which supports presence of P and other inevitable impurities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiromae (US 4,287,006).
As for claim 1, Hiromae discloses an annealing separator for grain oriented silicon steel strips comprising magnesium oxide and at least one element selected from the group consisting of magnesium hydroxide in an amount of 1-100% based on the weight of magnesium oxide, and aluminum hydroxide from 0.05-10% based on the weight of said magnesium oxide, at least one boron compound in an amount of 2.5% or less based on the weight of said magnesium oxide. (Col 15-16, Claims 1, 3 and 4)   Since magnesium hydroxide, aluminum hydroxide and boron compound are all based on the weight of said magnesium oxide,  Hiromae suggests an 
Because Hiromae discloses similar compositions of the annealing separator being applied on the surface of similar compositions of grain oriented electrical steel sheet as required by instant application, instant claimed coating comprising Al-Si-Mg composite and Al-B compound formed on one or both sides of a substrate of a grain oriented electrical steel sheet would be expected absent evidence of the contrary.
As for claims 7-9, instant claimed coating compositions is rejected for the same reason set forth in rejection of claim 1 above.
As for claims 10-11, instant claimed oxide layer and its comprising element are both resulting effect of applying similar composition of annealing separator on a similar compositions of grain oriented electrical steel sheet as required by instant application.   Hence, it is rejected for the same reason set forth in rejection of claim 1 above.
As for claim 14, Hiromae discloses similar grain oriented steel sheet composition in Example 1 as follows:  3.1% Si, 0.08%Mn, 0.01% P, and balance consists of Fe and impurities which suggests presently claimed N, Sb and/or Sn.   It is noted Example 1 has 0.03% C which is .
Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiromae (US 4,287,006) and evidenced by Okabe(JP 2003253334A)..
As for claims 12-13, instant claimed wherein clause are both resulting structure and property limitations due to combination of annealing separator compositions and process of making the grain oriented steel sheet.
Hiromae discloses similar process as instant application requires:
Cold rolling, decarburization annealing, applying an annealing separator to the surface of the decarburization annealed steel sheet and finish annealing (secondary recrystallization grains) the steel sheet applied with the annealing separator. (Col 1 lines 10-35)
Hiromae does not expressly disclose preparing a steel slab, heat the steel slab and hot rolling before cold rolling.  However, preparing a steel slab, heat the steel slab and hot rolling before cold rolling are well known steps in the grain oriented steel sheet art as evidenced by Okabe (paragraph [0046])   That is, Hiroma’s cold rolled steel strip would necessarily be hot rolled before the cold rolling.
Since the grain oriented steel sheet product of Hiromae has compositions that meet the instant application composition and is made from a similar process steps of heating, hot rolling, cold rolling, decarburization annealing, applying an annealing separator, secondary recrystallization annealing as demonstrated in table above , it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Hiromae.    See MPEP 2112.01 I.

Claims 6-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okabe (JP 2003253334A).
As for claim 1, Okabe discloses a grain oriented magnetic steel sheet has an annealing separator applied on both sides of a substrate of a grain oriented electrical steel sheet, the annealing separator comprises 100 parts by mass of magnesia as a main component, 1-40 parts by mass of oxides of B and Al or hydroxides which suggest presence of a 1-40 parts by mass of Aluminum hydroxide and boron compound as required by instant application. (Paragraphs [0037][0038]) ,  oxides of B suggests boron compound is a boron trioxide (B2O3) as required by instant application.  Oxides of Al (paragraph [0038]) also suggests Al2O3 as ceramic powder as required by instant application.  Hence, Okabe suggests similar compositions ranges of comprising element of annealing separator as required by instant application.
Okabe also suggests overlapping compositions of grain oriented electrical steel sheet as required by instant claim 14 as follows: (paragraphs [0039]—[0044]) C: 0.008% or less, Si 2-8%, Mn 0.005-3%, Al: less than 100 ppm (i.e. <0.01%), Sb: 0.005-0.5% (paragraph [0044]), P: 0.005-0.5%, N: <=0.005% and    Sn 0.01-0.5%.
It is noted Okabe does not expressly disclose instant claim 14 required Al content.  However, Al<0.01% is considered close to claimed Al 0.02-0.04% absent criticality of Al.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
 In the instant case, Okabe discloses similar compositions of the annealing separator being applied on the surface of similar compositions of grain oriented electrical steel sheet as required by instant application.  Hence, instant claimed coating comprising Al-Si-Mg composite and Al-B compound formed on one or both sides of a substrate of a grain oriented electrical steel sheet would be expected absent evidence of the contrary.
As for claims 7-9, instant claimed coating compositions is rejected for the same reason set forth in rejection of claim 1 above.
As for claims 10-11, instant claimed oxide layer and its comprising element are both resulting effect of applying similar composition of annealing separator on a similar compositions of grain oriented electrical steel sheet as required by instant application.   Hence, it is rejected for the same reason set forth in rejection of claim 1 above.
As for claims 12-13, Okabe discloses a similar process as required by instant application by preparing a steel slab and heating the steel slab, hot rolled the heated steel slab to produce a hot rolled sheet, (paragraph [0046]) cold rolling the hot rolled sheet, decarburization 
Since the grain oriented steel sheet product of Okabe has compositions that meet the instant application composition and is made from a similar process steps of heating, hot rolling, cold rolling, decarburization annealing, applying an annealing separator with similar elemental compositions, secondary recrystallization annealing, it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Okabe.    See MPEP 2112.01 I.
As for claim 14, Okabe also suggests overlapping compositions of grain oriented electrical steel sheet as required by instant claim 14 as follows: (paragraphs [0039]—[0044]) C: 0.008% or less, Si 2-8%, Mn 0.005-3%, Al: less than 100 ppm (i.e. <0.01%), Sb: 0.005-0.5% (paragraph [0044]), P: 0.005-0.5%, N: <=0.005% and Sn 0.01-0.5%.
 It is noted Okabe does not expressly disclose instant claim 14 required Al content.  However, Al<0.01% is considered close to claimed Al 0.02-0.04% absent criticality of Al.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733